Mr. Justice Fisher
delivered the following dissenting opinion.
As much as I am disposed upon all doubtful questions, to defer to the opinions of my brethren, I feel constrained to dissent, on the present occasion, to so much of their opinion as sustains the action of the court below, in admitting evidence to be given for the purpose of showing “ the quantity and value of the property ” of one of the defendants, with a view of increasing the plaintiff’s damages.
The common law in this country is a rule of action only so far as it can be shown to rest upon the solid principles of reason, or sanctioned by immemorial usage, in regard to particular transactions. It is true that some of its rules are arbitrary, and are suggested and supported more by necessity than by reason. Some rule, in every ease, is necessary in the administration of justice, and we naturally and involuntarily look to reason and common sense to supply us with one which will mete out exact justice to the litigants before the court. Experience has shown this to be impossible, except to a limited extent, in actions of trespass for injuries to the person, and many other actions, sounding merely in damages. The jury are, from necessity, clothed with a discretion in the estimation of the damages in all such cases, from the fact there is no definite and certain rule which can be laid down to guide them, with precision, to a result which will be exactly the amount of com*90pensation to which the injured party will be entitled, or ought to receive. But the very fact that the jury are invested with this discretion, ought to influence the court to adhere the moré rigidly to those rules of law which are certain and fixed; and by which the investigation must be conducted.
The action is brought to recover damages or compensation for injuries inflicted upon the person of the plaintiff by the defendants. The declaration sets forth the nature and extent of the injury, and whatever constitutes part of the injury itself, of is a legitimate consequence of the defendants’ acts, may be said to be competent evidence to go to the jury; that which would aggravate the injury, or make the wrong the greater, may be proved for the purpose of aggravating the damages. And th'e converse of this rule may be stated as equally true, to wit, that which was no part of the wrong, which in no manner entered into the transaction, which did not, and which could not, in the least, tend to increase the plaintiff’s suffering, or protract it to a greater length of time, ought to be entirely excluded from the investigation before the jury.
The evidence must always be appropriate to the issue joined between the parties. We will suppose the issue here to have been upon the plea of not guilty. The plaintiff, under this issue, proves the nature of the assault and battery committed on his person by the defendant, together with all the attending circumstances. The defendant’s pecuniary condition, to say the least, primé facie, has no connection with the difficulty. If the plaintiff desire to introduce evidence on this subject for the purpose of aggravating the damages, he ought certainly, first to ¿how how the wrong itself was aggravated by reason of the defendant’s property.
Take for example an illustration. Suppose, at the close of the evidence appropriate to the issue, it should be manifest that the sum of $1,000 would be ample compensation for suffering •of the plaintiff, both bodily and mental, for the anxiety of his family in his behalf, for his loss of time, physician’s bills, and •all other matters connected with or consequent upon the trespass, upon what principle of reason or justice can it be contended that he ought to have a dollar more ? But the investiga*91tion closes upon the merits; another springs up, outside of the issue, not for the purpose of giving the party the compensation to which he has shown himself entitled, or of proportioning the damages to the injury, but of estimating them according to the ad valorem principle. The court, in substance, says to the jury, that it is true that under the testimony applicable to the issue it appears that the plaintiff ought to be satisfied with a thousand dollars, but that since it has come to light that the defendant is a man of large property, that they may take that fact into consideration, and may increase the damages, or exceed the sum for actual compensation, to any amount that they may think proper, and that he will not disturb their verdict, as he has no power to do, unless it shall appear to be flagrantly wrong. It is true that this is not usually the language employed by the court, or, in every case of this kind, the manner in which the trial is conducted, but it is exactly in every instance the result which the plaintiff hopes to accomplish by such testimony.
For these reasons, I am of opinion that the court erred in admitting the evidence.
I am in favor, in all actions of this description, of the jury giving the plaintiff liberal damages, if he has shown himself entitled to them by his evidence. But let them be assessed upon correct principles. Let the court instruct the jury, that personal safety is a sacred right, and personal violence a great wrong; that as the law has given the injured party no other remedy or redress than a pecuniary compensation in damages, they ought to take into consideration the nature, extent, and minute circumstances attending the injury inflicted, and award such damages as will leave no doubt on the mind as to the sufficiency of the remuneration. The court should, at the same time, be careful to avoid every thing which can elucidate nothing as to the merits of the controversy, but will only tend to excite a prejudice in the minds of the jury, and consequently degrade the institution itself, and bring merited reproach upon the administration of the law. While, therefore, I am disposed to encourage the jury in a liberal assessment of damages, upon correct principles, I am, at the same time, in favor of excluding *92from their consideration evidence admitted under a principle which is, in my humble judgment, a blot upon the jurisprudence of the country, and which may often be the source of a great error, but never of a good result.
The appellants by their attorney filed a petition in this case for a reargument, which was refused by the court to be granted.